Citation Nr: 0904078	
Decision Date: 02/05/09    Archive Date: 02/13/09

DOCKET NO.  06-09 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a blood disorder, 
to include as due to radiation exposure in service.

2.  Entitlement to service connection for loss of hair, to 
include as due to radiation exposure in service.

3.  Entitlement to service connection for a dental condition, 
to include as due to radiation exposure in service.

4.  Entitlement to service connection for a bones condition, 
to include as due to radiation exposure in service.

5.  Entitlement to service connection for an insomnia 
condition, to include as due to radiation exposure in 
service.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1977 to July 1980 
and from May 1981 to October 1982.  This case comes to the 
Board of Veterans' Appeals (Board) from a July 2005 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, Puerto Rico.  


FINDINGS OF FACT

1.  The evidence of record does not support the conclusion 
that the veteran has a current diagnosis of a blood disorder 
that is related to service or to radiation exposure therein.

2.  The evidence of record does not support the conclusion 
that the veteran has a current diagnosis of a condition 
causing loss of hair that is related to service or to 
radiation exposure therein.

3.  The evidence of record does not support the conclusion 
that the veteran has a current diagnosis of a dental 
condition that is related to service or to radiation exposure 
therein.

4.  The evidence of record does not support the conclusion 
that the veteran has a current diagnosis of a bones condition 
that is related to service or to radiation exposure therein.

5.  The evidence of record does not support the conclusion 
that the veteran has a current diagnosis of an insomnia 
condition that is related to service or to radiation exposure 
therein.


CONCLUSIONS OF LAW

1.  A blood disorder was not incurred in or aggravated by 
active duty service or as a result of radiation exposure 
therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309, 3.311 (2008).

2.  Loss of hair was not incurred in or aggravated by active 
duty service or as a result of radiation exposure therein.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309, 3.311 (2008).

3.  A dental condition was not incurred in or aggravated by 
active duty service or as a result of radiation exposure 
therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309, 3.311 (2008).

4.  A bones condition was not incurred in or aggravated by 
active duty service or as a result of radiation exposure 
therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309, 3.311 (2008).

5.  An insomnia condition was not incurred in or aggravated 
by active duty service or as a result of radiation exposure 
therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309, 3.311 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in May 2005 that fully addressed 
all notice elements and was sent prior to the initial RO 
decision in this matter.  The letter informed him of what 
evidence was required to substantiate the claims and of his 
and VA's respective duties for obtaining evidence.

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of these claims.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, the veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  However, there is no prejudice in 
issuing a final decision because the preponderance of the 
evidence is against the claims for service connection.  Any 
questions as to the appropriate disability rating or 
effective date to be assigned are moot.  

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  

The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

The RO has obtained VA treatment records and service 
treatment records.  He has submitted additional evidence 
regarding exposure to radiation in service.  In addition, he 
was afforded several VA medical examinations regarding his 
claims for service connection.

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Claims for Service Connection

The veteran claims that each condition on appeal is due to 
radiation exposure while serving in the Marshall Islands.

Service connection for a disability which is claimed to be 
attributable to radiation exposure during service can be 
accomplished in three different ways.  See Ramey v. Brown, 9 
Vet. App. 40, 44 (1996), aff'd, 120 F.3d. 1239 (Fed. Cir. 
1997).  First, there is a lifetime presumption for certain 
enumerated diseases without any requirement that the disease 
manifest to a specific degree, for those veterans who meet 
the requirements of a "radiation exposed veteran" who 
engaged in radiation risk activity.  See 38 U.S.C.A. § 
1112(c)(3); 38 C.F.R. § 3.309(d)(3).  Second, other 
"radiogenic" diseases, such as any form of cancer, listed 
under 38 C.F.R. § 3.311(b)(2), found 5 years or more after 
service (for most of the listed diseases) in an ionizing 
radiation exposed veteran may be service-connected if the VA 
Under Secretary for Benefits determines it is related to 
ionizing radiation exposure while in service or if they are 
otherwise linked medically to ionizing radiation exposure 
while in service.  Other claimed diseases may be considered 
radiogenic if the claimant has cited or submitted competent 
scientific or medical evidence which supports that finding.  
38 C.F.R. § 3.311(b)(4).  Third, the veteran may show that 
his cancer is directly linked to service, regardless of 
verification of exposure to radiation.

A "radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as a veteran who while serving on active duty or 
on active duty for training or inactive duty training, 
participated in a radiation-risk activity.  "Radiation-risk 
activity" is defined to mean onsite participation in a test 
involving the atmospheric detonation of a nuclear device; the 
occupation of Hiroshima, Japan or Nagasaki, Japan by United 
States forces during the period beginning on August 6, 1945, 
and ending on July 1, 1946; or internment as a prisoner of 
war (or service on active duty in Japan immediately following 
such internment) during World War II which resulted in an 
opportunity for exposure to ionizing radiation comparable to 
that of the United States occupational forces in Hiroshima or 
Nagasaki during the period from August 6, 1945 through July 
1, 1946.  38 C.F.R. § 3.309(b)(i), (ii). 

If a claimant does not qualify as a "radiation-exposed 
veteran" under 38 C.F.R. § 3.309(d)(3) and/or does not 
suffer from one the presumptive conditions listed in 38 
C.F.R. § 3.309(d)(2), the veteran may still benefit from the 
special development procedures provided in 38 C.F.R. § 3.311 
if the veteran suffers from a radiogenic disease and claims 
exposure to ionizing radiation in service.  

Under the special development procedures in § 3.311(a), dose 
data will be requested from the Department of Defense in 
claims based upon participation in atmospheric nuclear 
testing, and claims based upon participation in the American 
occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 
1946.  38 C.F.R. § 3.311(a)(2).  

Direct service connection will be granted if the veteran 
suffers from a disability resulting from an injury suffered 
or disease contracted in service.  38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303.  Disorders diagnosed after discharge may 
still be service connected if all evidence, including that 
pertinent to service, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).  To establish 
service connection, there must be: 1) a medical diagnosis of 
a current disability; 2) medical or, in certain cases, lay 
evidence of in-service occurrence of a disease or injury; and 
3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

And finally, with regards to the claim for a bones condition 
it is noted that with certain enumerated disorders such as 
arthritis, service incurrence may be presumed if the disease 
is manifested to a degree of 10 percent or more within one 
year after the date of separation from service.  38 C.F.R. 
§§ 3.307, 3.309.

In adjudicating a claim, the Board determines whether 1) the 
weight of the evidence supports the claim or 2) the weight of 
the positive evidence in favor of the claim is in relative 
balance with the weight of the negative evidence against the 
claim.  The appellant prevails in either of those situations.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The veteran claims to have been exposed to radiation in 
service while serving in the Marshall Islands.  While the 
service records in the claims file do not suggest such 
service, the veteran has submitted certificates which would 
indicate he served in the Marshall Islands during a 
decontamination project after nuclear testing had taken place 
in the area during World War II.  Whether the veteran was 
actually exposed to radiation in service is a moot point at 
this time, however, as none of the claimed conditions would 
meet the criteria for service connection even assuming that 
radiation exposure had taken place.

Assuming arguendo that the veteran meets the requirements of 
being a radiation exposed veteran, none of the claimed 
conditions are listed as an enumerated diseases for which 
service connection can be granted without any requirement 
that the disease be manifest to a specific degree or 
diagnosis be accompanied by a nexus opinion.  Diseases 
presumptively service connected for radiation-exposed 
veterans under the provisions of 38 U.S.C.A. § 1112(c) and 38 
C.F.R. § 3.309(d)(2) are: leukemia (other than chronic 
lymphocytic leukemia), cancer of the thyroid, cancer of the 
breast, cancer of the pharynx, cancer of the esophagus, 
cancer of the stomach, cancer of the small intestine, cancer 
of the pancreas, multiple myeloma, lymphomas (except 
Hodgkin's disease), cancer of the bile ducts, cancer of the 
gall bladder, primary liver cancer (except if cirrhosis or 
hepatitis B is indicated), cancer of the salivary glands, 
cancer of the urinary tract; bronchiolo-alveolar carcinoma; 
cancer of the bone; cancer of the brain; cancer of the colon; 
cancer of the lung; and cancer of the ovary.  38 U.S.C.A. § 
1112(c)(2); 38 C.F.R. § 3.309(d).  The veteran has not been 
diagnosed with any of the above-listed presumptively service-
connected conditions.  Notably missing from the list are a 
blood disorder, loss of hair, a dental condition, a bones 
condition, and an insomnia condition (separate from leukemia 
and other cancers for which the veteran has not been 
diagnosed).

Additionally, none of the claimed conditions are listed as 
other "radiogenic" diseases, such as any form of cancer, 
listed under 38 C.F.R. § 3.311(b)(2), which can be found 5 
years or more after service (for most of the listed diseases) 
in an ionizing radiation exposed veteran and may be service-
connected if the VA Under Secretary for Benefits determines 
it is related to ionizing radiation exposure while in service 
or if they are otherwise linked medically to ionizing 
radiation exposure while in service.  Under 38 C.F.R. § 
3.311, "radiogenic disease" means a disease that may be 
induced by ionizing radiation and shall include the 
following: (i) All forms of leukemia except chronic lymphatic 
(lymphocytic) leukemia; (ii) Thyroid cancer; (iii) Breast 
cancer; (iv) Lung cancer; (v) Bone cancer; (vi) Liver cancer; 
(vii) Skin cancer; (viii) Esophageal cancer; (ix) Stomach 
cancer; (x) Colon cancer; (xi) Pancreatic cancer; (xii) 
Kidney cancer; (xiii) Urinary bladder cancer; (xiv) Salivary 
gland cancer; (xv) Multiple myeloma; (xvi) Posterior 
subcapsular cataracts; (xvii) Non-malignant thyroid nodular 
disease; (xviii) Ovarian cancer; (xix) Parathyroid adenoma; 
(xx) Tumors of the brain and central nervous system; (xxi) 
Cancer of the rectum; (xxii) Lymphomas other than Hodgkin's 
disease; (xxiii) Prostate cancer; and (xxiv) Any other 
cancer.  38 C.F.R. § 3.311(b)(2).  The veteran has not been 
diagnosed with any of the above-cited conditions nor has he 
been diagnosed with any cancer whatsoever.  Nor has the 
veteran submitted evidence that any condition for which he 
has been diagnosed is related to radiation exposure in 
service.

Finally, with regards to claims for direct service 
connection, the veteran has submitted no competent scientific 
or medical evidence which supports the finding that any of 
the claimed conditions are related to service in general nor 
any nexus opinion relating them to radiation exposure.  

None of the veteran's service treatment records show 
treatment or complaints regarding any of the claimed 
conditions.  In fact, the separation examination conducted in 
September 1982 showed no abnormalities whatsoever.

The post-service medical evidence of record includes VA 
treatment records and VA examinations.  The VA treatment 
records indicate treatment for complaints  of insomnia due to 
pain.  The veteran complained of pain in multiple joints 
which was assessed to be degenerative articular pain.  He was 
noted to have a history of radiation exposure in service but 
no connection was noted in the treatment records.

The veteran underwent a series of VA examinations to 
determine the nature and etiology of his claimed disorders 
and all taking place in May 2006.  At those examinations, he 
was diagnosed as having an anxiety disorder which had been 
linked with insomnia in earlier VA treatment records.  A 
dental examination revealed that the "patient present[ed] 
normal clinical and radiographic findings."  The examiner 
continued by stating that "symptoms and evidence presented 
by the patient do not correlate with complications associated 
with radiation exposure as is in the literature.  Patient 
does not present bone necrosis or problem in the maxilla or 
mandible."  An examination of the veteran's skin revealed 
that he had alopexia areata but that this was not related to 
radiation exposure.  And, finally, an examination of the 
veteran's bones revealed no specific diagnosis of a bone 
condition but further stated that should any diagnosis be 
made, any such condition would not have been related to 
radiation exposure in service.  An examination to determine 
the nature and etiology of any hemic disorders concluded with 
a note of the history of ionizing radiation and leukocytosis 
and esinophilia.  These symptoms of blood disorders were more 
fully evaluated in a July 2006 follow-up examination which 
determined no diagnosis of an actual disorder related to the 
blood.  

With regards to the conditions related to dental and blood 
disorders, it is noted that no diagnoses were made regarding 
the symptoms reported.  A symptom, alone, without a diagnosed 
or identifiable underlying malady or condition, does not in 
and of itself constitute a disability.  Without a pathology 
to which the symptoms can be attributed, there is no basis to 
find a dental or blood disorder for which service connection 
may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 
282, 285 (1999) ("pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted."); dismissed in part and vacated 
in part on other grounds, Sanchez-Benitez v. Principi, 239 
F.3d 1356 (Fed. Cir. 2001).

Where diagnoses have been made, as each condition has been 
shown to be unrelated to the reported radiation exposure in 
service, direct service connection as based on radiation 
exposure in service cannot be granted with regards to any of 
the claimed conditions.  Additionally, no evidence has shown 
that any of the diagnosed conditions are related to service, 
notwithstanding the radiation argument.  As such, direct 
service connection in general must also be denied.

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno v. Brown, 6 Vet. 
App. at 470.  As a lay person, however, he is not competent 
to offer opinions on medical diagnosis or causation, and the 
Board may not accept unsupported lay speculation with regard 
to medical issues.  See Moray v. Brown, 5 Vet. App. 211 
(1993); Espiritu v. Derwinski, 2 Vet. App. 482 (1992).

In this case, the Board attaches greater probative weight to 
the clinical findings of skilled, unbiased professionals than 
to the veteran's statements.  See Cartright v. Derwinski, 2 
Vet. App. 24, 25 (1991) (holding that interest in the outcome 
of a proceeding may affect the credibility of testimony). 



In light of the above discussion, the Board concludes that 
the preponderance of the evidence is against the claims for 
service connection and there is no doubt to be otherwise 
resolved.  As such, the appeal is denied.


ORDER

Service connection for a blood disorder, to include as due to 
radiation exposure in service, is denied.

Service connection for loss of hair, to include as due to 
radiation exposure in service, is denied.

Service connection for a dental condition, to include as due 
to radiation exposure in service, is denied.

Service connection for a bones condition, to include as due 
to radiation exposure in service, is denied.

Service connection for an insomnia condition, to include as 
due to radiation exposure in service, is denied.


____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


